DETAILED ACTION

This office action is a response to the application filed on 11/25/2020, which is a continuation of application 16/434,547 filed on 6/7/2019. Claims 2-21 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 7-12, 14-15 and 17-20 of U.S. Patent No. 10893385. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are obvious variations of claims of the Patent.
Regarding claims 2-21, the Patent discloses as set forth below:

Claims of the Instant Application (17/247,054)
Claims of the Patent (10893385)
Claim 2:
A method comprising:
receiving, at a server computer, a first collision signature from a first client device, and a second collision signature from a second client device;
determining that a first timespan between a timestamp of the first collision signature and a timestamp of the second collision signature is below a time threshold;
increasing, based on determining that the first timespan is below the time threshold, the time threshold for a limited period of time;
receiving, at the server computer and within the limited period of time, a third collision signature from the first client device, and a fourth collision signature from the second client device;
determining that a second timespan between a timestamp of the third collision signature and a timestamp of the fourth collision signature meets the time threshold; and
detecting, based on determining that the second timespan meets the time threshold, a collision associated with the first and second client devices.
Claim 1:
 A method comprising:
receiving, at a server computer, a first electronic communication containing a first collision signature from a first client device, and a second electronic communication containing a second collision signature from a second client device;
correlating, using one or more processors of the server computer, the first collision signature and the second collision signature;
based on determining that a correlation of the first collision signature and the second collision signature does not achieve a detection threshold, lowering, for a limited period of time, the detection threshold;
receiving, within the limited period of time, at the server computer, a third electronic communication containing a third collision signature from the first client device, and a fourth electronic communication containing a fourth collision signature from the second client device;
correlating, using the one or more processors of the server computer, the third collision signature and the fourth collision signature; and
based on determining that a correlation of the third collision signature and the fourth collision signature achieves the lowered detection threshold, detecting a collision between the first and second client devices.

Claim 2:
The method of claim 1, wherein correlating the first collision signature and the second collision signature comprises temporally correlating the first collision signature and the second collision signature, and wherein determining that the correlation of the first and second collision signatures does not achieve the detection threshold comprises determining that a timespan between a timestamp of the first collision signature and a timestamp of the second collision signature is below a time threshold;
wherein lowering the detection threshold comprises increasing the time threshold; and
wherein correlating the third collision signature and the fourth collision signature comprises temporally correlating the third collision signature and the fourth collision signature, and wherein determining that the correlation of the third collision signature and the fourth collision signature achieves the lowered detection threshold comprises determining that a timespan between the timestamp of the third collision signature and the timestamp of the fourth collision signature is below the increased time threshold.
Claim 3:
The method of claim 2, wherein each collision signature includes a sequence of instant acceleration readings acquired by a corresponding client device.
Claim 4:
The method of claim 1, wherein each collision signature includes a sequence of instant acceleration readings acquired by a corresponding client device.
Claim 4:
The method of claim 2, further comprising:
receiving location data from the first client device;
determining a plurality of visit points of the first client device by aggregating the location data received from the first client device;
receiving location data from the second client device;
determining a plurality of visit points of the second client device by aggregating the location data received from the second client device;
determining that a location of the first collision signature corresponds to one of the plurality of visit points of the first client device; and
determining that a location of the second collision signature corresponds to one of the plurality of visit points of the second client device.
Claim 7:
The method of claim 1, wherein the method further comprises:
receiving location data from the first client device;
determining a plurality of visit points of the first client device by aggregating the location data received from the first client device;
receiving location data from the second client device;
determining a plurality of visit points of the second client device by aggregating the location data received from the second client device;
determining that a location of the first collision signature corresponds to one of the plurality of visit points of the first client device; and
determining that a location of the second collision signature corresponds to one of the plurality of visit points of the second client device.
Claim 5:
The method of claim 4, further comprising:
determining that a location of the third collision signature corresponds to one of the plurality of visit points of the first client device; and
determining that a location of the fourth collision signature corresponds to one of the plurality of visit points of the second client device.
Claim 8:
The method of claim 7, wherein the method further comprises:
determining that a location of the third collision signature corresponds to one of the plurality of visit points of the first client device; and
determining that a location of the fourth collision signature corresponds to one of the plurality of visit points of the second client device.
Claim 6:
The method of claim 2, further comprising:
creating, in response to detecting the collision, a communication session between the first and the second client devices via the server computer.
Claim 9:
The method of claim 1, further comprising:
in response to detecting a collision between the first and second client devices, creating a communication session between the first and the second client devices via the server computer.
Claim 7:
The method of claim 2, wherein the first client device is associated with a first user, and the second client device is associated with a second user.
Claim 10:
The method of claim 1, wherein the first client device is associated with a first user, and the second client device is associated with a second user, the method further comprising:
in response to detecting a collision between the first and second client devices, sending a notification to a third client device associated with a third user that is connected, in a social graph, with both the first and the second users.
Claim 8:
The method of claim 7, further comprising:
sending, in response to detecting the collision, a notification to a third client device associated with a third user that is connected, in a social graph, with both the first and second users.
Claim 10:
The method of claim 1, wherein the first client device is associated with a first user, and the second client device is associated with a second user, the method further comprising:
in response to detecting a collision between the first and second client devices, sending a notification to a third client device associated with a third user that is connected, in a social graph, with both the first and the second users.
Claim 9:
A system comprising:
a processor; and
a memory storing instructions that, when executed by the processor, configure the processor to perform operations comprising:
receiving a first collision signature from a first client device, and a second collision signature from a second client device;
determining that a first timespan between a timestamp of the first collision signature and a timestamp of the second collision signature is below a time threshold;
increasing, based on determining that the first timespan is below the time threshold, the time threshold for a limited period of time;
receiving, within the limited period of time, a third collision signature from the first client device, and a fourth collision signature from the second client device;
determining that a second timespan between a timestamp of the third collision signature and a timestamp of the fourth collision signature meets the time threshold; and
detecting, based on determining that the second timespan meets the time threshold, a collision associated with the first and second client devices.
Claim 11:
A system, the system comprising:
one or more processors; and
a memory storing instructions that, when executed by the one or more processors, configure the system to perform operations comprising:
receiving a first electronic communication containing a first collision signature from a first client device, and a second electronic communication containing a second collision signature from a second client device;
correlating the first collision signature and the second collision signature;
based on determining that a correlation of the first collision signature and the second collision signature does not achieve a detection threshold, lowering, for a limited period of time, the detection threshold;
receiving, within the limited period of time, a third electronic communication containing a third collision signature from the first client device, and a fourth electronic communication containing a fourth collision signature from the second client device;
correlating the third collision signature and the fourth collision signature; and
based on determining that a correlation of the third collision signature and the fourth collision signature achieves the lowered detection threshold, detecting a collision between the first and second client devices.

Claim 12:
The system of claim 11, wherein correlating the first collision signature and the second collision signature comprises temporally correlating the first collision signature and the second collision signature, and wherein determining that the correlation of the first and second collision signatures does not achieve the detection threshold comprises determining that a timespan between a timestamp of the first collision signature and a timestamp of the second collision signature is below a time threshold;
wherein lowering the detection threshold comprises increasing the time threshold; and
wherein correlating the third collision signature and the fourth collision signature comprises temporally correlating the third collision signature and the fourth collision signature, and wherein determining that the correlation of the third collision signature and the fourth collision signature achieves the lowered detection threshold comprises determining that a timespan between the timestamp of the third collision signature and the timestamp of the fourth collision signature is below the increased time threshold.
Claim 10:
The system of claim 9, wherein each collision signature includes a sequence of instant acceleration readings acquired by a corresponding client device.
Claim 14:
The system of claim 11, wherein each collision signature includes a sequence of instant acceleration readings acquired by the client device.
Claim 11:
The system of claim 9, the operations further comprising:
receiving location data from the first client device;
determining a plurality of visit points of the first client device by aggregating the location data received from the first client device;
receiving location data from the second client device;
determining a plurality of visit points of the second client device by aggregating the location data received from the second client device;
determining that a location of the first collision signature corresponds to one of the plurality of visit points of the first client device; and
determining that a location of the second collision signature corresponds to one of the plurality of visit points of the second client device.
Claim 17:
The system of claim 11, wherein the operations further comprise:
receiving location data from the first client device;
determining a plurality of visit points of the first client device by aggregating the location data received from the first client device;
receiving location data from the second client device;
determining a plurality of visit points of the second client device by aggregating the location data received from the second client device;
determining that a location of the first collision signature corresponds to one of the plurality of visit points of the first client device; and
determining that a location of the second collision signature corresponds to one of the plurality of visit points of the second client device.
Claim 12:
The system of claim 11, further comprising:
determining that a location of the third collision signature corresponds to one of the plurality of visit points of the first client device; and
determining that a location of the fourth collision signature corresponds to one of the plurality of visit points of the second client device.
Claim 18:
The system of claim 17, wherein the operations further comprise:
determining that a location of the third collision signature corresponds to one of the plurality of visit points of the first client device; and
determining that a location of the fourth collision signature corresponds to one of the plurality of visit points of the second client device.
Claim 13:
The system of claim 9, further comprising:
creating, in response to detecting the collision, a communication session between the first and the second client devices.
Claim 19:
The system of claim 11, wherein the operations further comprise:
in response to detecting a collision between the first and second client devices, creating a communication session between the first and the second client devices via the server computer.
Claim 14:
The system of claim 9, wherein the first client device is associated with a first user, and the second client device is associated with a second user.
See Claim 10.
Claim 15:
The system of claim 14, the operations further comprising:
sending, in response to detecting the collision, a notification to a third client device associated with a third user that is connected, in a social graph, with both the first and second users.
See Claim 10
Claim 16:
A non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to perform operations comprising:
receiving a first collision signature from a first client device, and a second collision signature from a second client device;
determining that a first timespan between a timestamp of the first collision signature and a timestamp of the second collision signature is below a time threshold;
increasing, based on determining that the first timespan is below the time threshold, the time threshold for a limited period of time;
receiving, within the limited period of time, a third collision signature from the first client device, and a fourth collision signature from the second client device;
determining that a second timespan between a timestamp of the third collision signature and a timestamp of the fourth collision signature meets the time threshold; and
detecting, based on determining that the second timespan meets the time threshold, a collision associated with the first and second client devices.
Claim 20:
A processor-readable storage device storing processor-executable instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising:
receiving a first electronic communication containing a first collision signature from a first client device, and a second electronic communication containing a second collision signature from a second client device;
correlating the first collision signature and the second collision signature;
based on determining that a correlation of the first collision signature and the second collision signature does not achieve a detection threshold, lowering, for a limited period of time, the detection threshold;
receiving, within the limited period of time, a third electronic communication containing a third collision signature from the first client device, and a fourth electronic communication containing a fourth collision signature from the second client device;
correlating the third collision signature and the fourth collision signature; and
based on determining that a correlation of the third collision signature and the fourth collision signature achieves the lowered detection threshold, detecting a collision between the first and second client devices.

Also see claim 12.
Claim 17:
The computer-readable storage medium of claim 16, wherein each collision signature includes a sequence of instant acceleration readings acquired by a corresponding client device.
See claim 15
Claim 18:
The computer-readable storage medium of claim 16, the operations further comprising:
receiving location data from the first client device;
determining a plurality of visit points of the first client device by aggregating the location data received from the first client device;
receiving location data from the second client device;
determining a plurality of visit points of the second client device by aggregating the location data received from the second client device;
determining that a location of the first collision signature corresponds to one of the plurality of visit points of the first client device; and
determining that a location of the second collision signature corresponds to one of the plurality of visit points of the second client device.
See claim 17.
Claim 19:
The computer-readable storage medium of claim 18, further comprising:
determining that a location of the third collision signature corresponds to one of the plurality of visit points of the first client device; and
determining that a location of the fourth collision signature corresponds to one of the plurality of visit points of the second client device.
See claim 18
Claim 20:
The computer-readable storage medium of claim 19, further comprising:
creating, in response to detecting the collision, a communication session between the first and the second client devices.
See claim 19
Claim 21:
The computer-readable storage medium of claim 19, wherein the first client device is associated with a first user, and the second client device is associated with a second user.
See claim 10


Regarding claim 2, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other. Claim 2 of the instant application includes the features of receiving a first collision signature and a second collision signature from a first and second client; determining a first timespan between first and second collision signature timestamps being below a threshold; increasing the time threshold for a limited time; receiving a third collision signature from the first client and a fourth collision signature form the second client within the limited period; determining that a second timestamp between the third and fourth signatures meet the time threshold; and determining a collision associated with the client devices based on the second timespan meeting the threshold. 
These features are similar to Patent claim 1 features of receiving a first and second collision signatures from a first and second client devices; correlating the signatures and lowering the threshold for a limited period of time; receiving a third and fourth signatures from the first and second clients, respectively; correlating the third and fourth signatures; and determining a collision based on the correlation of the third and fourth signatures being within the lowered detection threshold. 
As disclosed in the Patent claim 2, determining that the correlation of the first and second signatures does not achieve the detection threshold comprises determining a timespan between timestamps of the signatures being below a time threshold, and lowering the detection threshold comprises increasing the time threshold. These are similar to instant application claim 2 features of determining a first timespan between first and second collision signature timestamps being below a threshold and increasing the time threshold for a limited time.
Therefore, instant application claim 2 is an obvious variation of claims 1 and 2 of the Patent, and is not patentably distinct from claims 1 and 2 of the Patent. 
Independent claims 9 and 16 are related to a system and a non-transitory computer-readable storage medium, respectively, with similar features as claim 1. These claims include features that are similar to Patent claims 11, 12 and 20 (see table above). Therefore, claims 9 and 16 are not patentably distinct from claims 11, 12 and 20 of the Patent for the same reasons mentioned above for claim 1.
Similarly, dependent claims 3-8, 10-15 and 17-21 are not patentably distinct from claims 4, 7-10, 14-15 and 17-19 of the Patent (see table above). 


Allowable Subject Matter

Claims 2-21 are allowed over prior art. 
Claims 2, 9 and 16 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of increasing, based on determining that the first timespan is below the time threshold, the time threshold for a limited period of time; receiving , at the server computer and within the limited period of time, a third collision signature from the first client device, and a fourth collision signature form the second client device; determining that a second timespan between a timestamp of the third collision signature and a timestamp of the fourth collision signature meets the time threshold; and detecting, based on determining that the second timespan meets the time threshold, a collision associated with the first and second client devices; in combination with all other limitations in the base claim and any intervening claims. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414